Case: 18-11223   Date Filed: 10/31/2018   Page: 1 of 2




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11223
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:17-cr-00095-WTM-GRS-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

ERNEST JACKSON,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (October 31, 2018)

Before BRANCH, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-11223    Date Filed: 10/31/2018   Page: 2 of 2


      Brian Joseph Huffman, Jr., appointed counsel for Ernest Jackson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jackson’s convictions and sentences are AFFIRMED.




                                         2